DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Response to Amendments
Applicant's amendments filed 8/22/2022 to claims 1 and 22 have been entered. Claims 10, 11, and 17 are canceled. Claims 1-9, 11-16, and 18-22 remain pending, of which claims 1-9, 11-16, 18, 21, and 22 are being considered on their merits. Claims 19 and 20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Objections
Claim 22 is objected to because of the following informalities:  “autolys” is likely a  typo for “autolysis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9, 12-16, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berlowska et al. (Enzyme and Microbial Technology (epub. May 2015), v75-76, p44-48; provided in the IDS dated 8/15/2016) in view of Teranishi et al (US 2014/0154376) and Gilliland (Journal of the Institute of Brewing (1962), v68, p271-275), and as evidenced by Maccaferri et al. (Applied and Environmental Microbiology (2012), v78(4), p956-964), the definition of fermentation (Illustrated Dictionary of Science (1988), 1 page; of record), and Zhao and Fleet (J Ind Microbiol Biotechnol (2005) 32: 415–423).
Regarding claim 1, Zhao and Fleet are relied upon solely to show that RNA is inherently released from autolyzed yeast (e.g. the Abstract). 
Regarding claim 9, Maccaferri is relied upon solely to show that Kluyveromyces marxianus is a synonymous name for Kluyveromyces fragilis (Abstract).
Berlowska teaches a method for enhancing the autolysis of yeast comprising: adding saponin to a yeast culture after growth/fermentation and aerobically carrying out yeast autolysis in the presence of saponin (p45-46, subheading 2 and p46, second, seventh paragraphs), thus making a autolytically-damaged yeast and yeast autolytic product and so reading in-part on claims 1, 18, 21, and 22. Berlowska further teaches wherein the saponin is a plant derived saponin (i.e. natural saponin from Q. saponaria; page 45, seventh paragraph), reading on claim 8. Berlowska further teaches wherein the yeast culture is either a pure culture or originating from fermentation processes and are either: Saccharomyces cerevisiae or Kluyveromyces fragilis (Abstract; Kluyveromyces marxianus being a synonymous name for Kluyveromyces fragilis as evidenced by Maccaferri above), reading on claim 9. Berlowska teaches culturing the yeast at 25°C for 48 hours (p44, paragraph staring “The yeasts…”), reading in-part on the yeast cream culture temperature of claims 1 and 22. Berlowska further teaches a step comprising elevating temperature during yeast autolysis to at 55°C for 48 hours; page 45, first paragraph; page 46, second, seventh paragraphs), reading in-part on the autolysis temperature range of claims 1, 11, and 22. Berlowska further teaches a step comprising monitoring the Free Amino Nitrogen (FAN) concentration during yeast autolysis (free amino nitrogen concentration (FAN) (page 45, first, third paragraphs), reading on claim 13. Berlowska further teaches wherein the yeast autolysis produces elevated levels of yeast cell wall products and yeast extracts (e.g. chitin, glucan, glucose, polysaccharide, mannan, mannose polysaccharides, proteins) and wherein by-products of the yeast extraction includes the isolation of glucan and the release of amino acids (page 47, second paragraph; also page 48, second and third paragraphs), reading on claim 14. Berlowska further teaches wherein the production time of the elevated levels of yeast cell wall products is reduced through the additional of increased levels of saponin (saponin concentrations of 0.005-0.01% such as to increase cell digestion and destruction thus reducing production time; page 45, seventh paragraph), reading on claim 15. Berlowska further teaches wherein yeast autolysis results in the conversion of the saponin into saponin fermentation products (fermentation of a yeast culture with application of saponin as a lysis inducer wherein the presence of saponin during lysis resulted in an increase in total protein and amino nitrogen concentrations (saponin fermentation products; page 45, ninth paragraph; page 46, second, seventh paragraphs), reading on claim 16.
Regarding claim 1 and its dependent claims and regarding claim 22, Berlowska does not teach adding saponin to a yeast culture with a sugar energy source. Regarding claim 1 and 22, Berlowska does not teach a yeast cream. Regarding claims 1 and 22, Berlowska does not teach a yeast cream culture temperature of 30°C and culture time of two hours. Regarding claims 1 and 22, Berlowska does not teach an autolysis temperature range of 45-50° C. Regarding claim 17, Berlowska does not teach further measuring RNA concentration during yeast autolysis. Regarding claim 18, Berlowska does not teach the fermentation step carried out in a generic autolysis reactor. Regarding claim 21, Berlowska does not teach a repeated step of autolyzing yeast with saponin after a first step of autolyzing the yeast with saponin. 
Teranishi teaches adding saponin to beer during yeast-based fermentation (¶0025-0031 and particularly ¶0025 and ¶0031; also Example 2), reading on claims 1, 18, and 21. Teranishi teaches that saponin advantageously whitens the foam of beer-taste beverages comprising colorants (¶0001-0003), reading on claims 1 and 18. The fermentation methods of Teranishi necessarily comprise sugars and reads on claim 1, as evidenced by the definition of fermentation as the breakdown of glucose or other sugars (1st and only page).
Gilliland teaches that 40 different yeast strains are capable of growth during beer fermentation (Abstract and 1st paragraph of the Introduction), reading on claim 1.
Noordam teaches methods of making yeast extract comprising 5’-ribonucelotides and obtained from autolyzed microorganisms (Abstract). Noordam teaches monitoring autolytic activity by measuring RNA concentration during autolysis of yeast cream (¶0066-0070), reading on claims 12 and 17. Noordam teaches cream yeast (i.e. baker’s yeast concentrated in aqueous solution to 15-27%) as an exemplary source of yeast for said autolysis methods (¶0019), reading on claim 1, 17, 18, and 22. Noordam teaches adding their yeast extract has an advantageous flavor profile as compared to commercially available yeast extracts at that time (Example 7), reading on claims 12 and 17. Noordam teaches that the RNA obtained from the yeast extract/autolysate is further degraded into the 5’-ribonucleotiudes (Example 4), reading on claim 1. Noordam teaches warming up the yeast cream up to 60° C and then autolyzing said yeast cream for 4 hours at 51.5° C (Example 1, particularly 0066), reading in-part on the culture temperature and autolytic temperatures of claims 1 and 22 and reading in-part on the autolytic treatment time of claims 1 and 22.
Regarding claims 1, 18, and 21 and as evidenced by Maccaferri, it would have been obvious before the invention was made to add the saponin of Berlowska to the yeast growth step of Berlowska in view of Teranishi. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Berlowska and Teranishi as evidenced by Maccaferri, Zhao and Fleet, and the definition of fermentation directed towards methods of yeast fermentation and because Gilliland establishes that yeast grows during fermentation. The skilled artisan would have been motivated to do so because Teranishi teaches that saponin advantageously whitens the foam of beer-taste beverages comprising colorants and so would improve the embodiment of beer-taste beverages comprising colorant as a fermentation product of Berlowska in addition to the autolysis products produced by Berlowska’s methods by contacting yeast with saponin. 
Regarding claims 1 and 22, it would have been obvious before the invention was filed to substitute the yeast cream of Noordam for the yeast solution of Berlowska. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Noordam and Berlowska are both directed towards methods of autolyzing yeast. The skilled artisan would have been motivated to do so because replacing the concentrated aqueous yeast composition of Berlowska with a different concentrated aqueous yeast composition of Noordam would simply and predictably yield a concentrated aqueous yeast composition suitable for further steps of autolysis. See M.P.E.P. § 2143(I)(B).
Regarding the temperature and times of claims 1 and 22, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Berlowska teaches that 25°C and 48 hours is an effective time to culture yeast and that 55°C is an effective temperature to autolyze said yeast, and Noordam teaches that an autolytic temperature of 51.5°C is effective to autolyze yeast. Thus, the burden is shifted back to establish criticality of the claimed culture temperature and autolytic temperature range by objective evidence.
Regarding claims 15 and 21, the repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). In the instant case for claim 15, duplicating and adding a higher saponin concentration from the saponin range taught by Berlowska would be predictably advantageous to enhance autolysis and so reduce the time needed to produce autolytic products from the yeast. In the instant case for claim 21, duplicating the step of autolyzing yeast with saponin of Berlowska would be predictably advantageous to enhance autolysis and product additional autolytic products from the yeast.
Regarding claim 12, it would have been obvious before the invention was filed to further add the methods of measuring RNA concentration of Noordam to the methods of Berlowska. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Noordam and Berlowska are both directed towards methods of autolyzing yeast. The skilled artisan would have been motivated to do so because Noordam teaches RNA is the starting material in methods of producing 5’-ribonucleotides from yeast extracts/autolysates and that said 5’-ribonucleotides are advantageous as flavor additives to food products.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Berlowska, Teranishi, Gilliland, and Noordam as evidenced by Maccaferri, Zhao and Fleet, and the definition of fermentation as applied to claims 1 and 3 above, and further in view of Yoshikawa et al. (Chem Pharm Bull (1998), v46(11), p1758-1763; provided in the IDS dated 10/21/2016) and Finnegan (pub. date: 2006, Internet article, 2 pages; provided in the IDS dated 10/21/2016).
The teachings of Berlowska, Teranishi, and Gilliland as evidenced by Maccaferri, Zhao and Fleet, and the definition of fermentation relied upon as stated above. The teachings of Berlowska as cited above towards the saponin concentration range and the obviousness rationale as applied to claim 15 reads in-part on adding additional saponin of claims 5 and 6.
Regarding claim 2, Berlowska, Teranishi, and Gilliland as evidenced by Maccaferri, Zhao and Fleet, and the definition of fermentation do not teach saponin or sugars obtained from any species of agricultural processing product. Regarding claim 3, Berlowska does not teach Berlowska does not teach saponin or sugars obtained from sugar beets. Regarding claim 4-6, Berlowska, Teranishi, and Gilliland, as evidenced by Maccaferri do not teach adding saponin to yeast in a sugar beet molasses feed stream. 
Yoshikawa teaches obtaining saponin from an extract of sugar beet leaves (page 1760, second paragraph), reading in-part on claims 2 and 3. 
Finnegan teaches yeast in a sugar beet molasses feedstream wherein the feedstream is a sugar/carbon source for the yeast (page 1, paragraph starting “The other key is …” through the end of the page), reading on claims 2-6. Finnegan teaches sugar beet molasses is an excellent source of sugars for growing yeast (page 1, paragraph starting “The other key is …” through the end of the page), reading on claims 4-6.
Regarding claims 2 and 3, it would have been obvious before the invention was field to substitute the sugar beet leaves of Yoshikawa for the Q. saponaria of Berlowska as a source of saponin in Berlowska’s methods.  A person of ordinary skill in the art would have had a reasonable expectation of success in making the substitution because sugar beet leaves and Q. saponaria substituting are both explicitly taught as being useful for THE SAME PURPOSE as plant sources of saponin. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claims 2-6, it would have been obvious before the invention was filed to substitute the sugar beet molasses of Finnegan for the carbon source of Berlowska as evidenced by the definition of fermentation. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Berlowska and Finnegan are directed towards methods of culturing/growing yeast. The skilled artisan would have been motivated to do so because Finnegan teaches sugar beet molasses is an excellent source of sugars for growing yeast.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berlowska, Teranishi, Gilliland, Yoshikawa, and Finnegan as evidenced by Maccaferri, Zhao and Fleet, and the definition of fermentation as applied to claims 1, 3, and 5 above, and further in view of Alexis et al. (US 2002/0082780; provided in the IDS dated 10/21/2016).
The teachings of Berlowska, Teranishi, Gilliland, Yoshikawa, and Finnegan as evidenced by Maccaferri, Zhao and Fleet, and the definition of fermentation relied upon as stated above. Yoshikawa further teaches sugar beet leaves as cited above and reads in-part on claim 7.
Berlowska, Teranishi, Yoshikawa, and Finnegan as evidenced by Maccaferri do not teach shredded and dried sugar beet leaves.
Alexis teaches methods of extracting saponin from annual plant Tribulus terrestris (Abstract). Alexis teaches drying and shredding the leaves of the plant prior to saponin extraction and in order to enhance saponin extraction (¶0031), reading on claim 7.
Regarding claim 7, it would have been obvious before the invention was filed to further shred and dry the sugar beet leaves of Yoshikawa according to Alexis’ method to extract the saponin therein. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because Yoshikawa teaches sugar beet leaves a known source of saponin. The skilled artisan would have been motivated to do so because Alexis teaches that both drying and shredding the leaves of the plant prior to saponin extraction enhances the saponin recovery.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 8-11 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 8-9 of the reply, Applicant alleges that Berlowska teaches away from the claimed methods. This is not found persuasive as nothing in the cited art of record otherwise criticize, disparage, or otherwise discourage the solution claimed. See M.P.E.P. §  2145 (X)(D)(1). Furthermore, Applicant’s arguments do not appear to cursorily address the teachings of Teranishi without addressing the specific rationale to modify Berlowska’s methods of view of Teranishi with respect to adding saponin to Berlowska’s fermentation methods as set forth in the maintained grounds of rejection above.
On pages 9-10 of the reply, Applicant alleges that there would be no reasonable expectation of success to modify the methods of Berlowska in view of Teranishi. This is not found persuasive of error because absolute predictability is not a prerequisite for a prima facie case for obviousness, see M.P.E.P. §  2143.02. In this case, Applicant concludes that this art is “inherently unpredictable” without providing any factual support and without relating the arguments to the claimed methods. Is it noted that independent claims 1 and 22 only require autolysis of yeast by the addition of saponin and are generic with respect to any end point of the methods that might otherwise be germane towards considerations of predictability.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653